                        Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 1 of 19



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127)
            2      (rhodesmg@cooley.com)
                   101 California St, Fifth Floor
            3      San Francisco, CA 94111
                   Telephone: (415) 693-2000
            4
            5      MARK F. LAMBERT (197410)
                   (mlambert@cooley.com)
            6      BRANDON V. STRACENER (314032)
                   (bstracener@cooley.com)
            7      3175 Hanover Street
                   Palo Alto, CA 94304
            8      Telephone: (650) 843-5200
                   Facsimile: (650) 849-7400
            9
                   Attorneys for Plaintiff
         10        MAGIC LEAP, INC.
         11
         12                                  UNITED STATES DISTRICT COURT
         13
                                        NORTHERN DISTRICT OF CALIFORNIA
         14
         15        MAGIC LEAP, INC.,                              Case No.:
         16                        Plaintiff,                     COMPLAINT FOR DAMAGES AND
                                                                  INJUNCTIVE RELIEF
         17              v.
                                                                  1. BREACH OF CONTRACT
         18 CHI XU, an individual; HANGZHOU                       2. CONSTRUCTIVE FRAUD
                                                                  3. UNFAIR COMPETITION (CAL. BUS.
         19 TAIRUO TECHNOLOGY CO., LTD.,                          & PROF. CODE § 17200)
            d/b/a NREAL
         20                                                       DEMAND FOR JURY TRIAL
                           Defendants.
         21
         22              Plaintiff Magic Leap, Inc. (“Magic Leap” or “Company”), by and through its
         23        undersigned counsel, hereby alleges as follows against former Magic Leap employee
         24        Chi Xu and the company that he founded and leads, Hangzhou Tairuo Technology
         25        Co., Ltd. doing business as Nreal (“Nreal”):
         26        I.    SUMMARY OF ACTION
         27              1.     Plaintiff Magic Leap is filing this complaint to stop Defendants Chi Xu
         28        and Nreal from continuing to exploit Magic Leap’s confidential and proprietary
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                          COMPLAINT
                        Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 2 of 19



            1      information to unfairly compete in the development of wearable spatial computing
            2      glasses and other related technology. By pursuing this litigation, Magic Leap seeks to
            3      protect its confidential and proprietary information developed at substantial expense,
            4      time and effort, to obtain remedies in equity and law for Chi Xu’s material breach of
            5      his contractual obligations with Magic Leap, and for unfair competition and other
            6      wrongful conduct by Chi Xu and Nreal.
            7            2.     Since its founding in 2010, Magic Leap has been an innovator in the
            8      emerging field of spatial computing, which encompasses augmented, virtual and hybrid
            9      (or mixed) reality technology. It has spent hundreds of millions of dollars in research
         10        and development in pursuit of its cutting-edge technology. The technology spans a
         11        number of related fields, including precision optics, complicated software, hardware,
         12        peripheral componentry, and ergonomic and form-factor design. One of its products is
         13        the Magic Leap One, an ultralight and ergonomically designed head-mounted virtual
         14        retinal display that superimposes 3D computer-generated imagery over real world
         15        objects (known as spatial computing, which encompasses augmented, virtual and hybrid
         16        (or mixed) reality).
         17              3.     As described herein, Defendant Chi Xu (“Mr. Xu”) worked at Magic Leap
         18        as a software engineer from on or about July 27, 2015, until August 15, 2016. In that
         19        capacity, Mr. Xu executed employment-related agreements, including (without
         20        limitation) a Proprietary Information and Inventions Agreement (“PIIA”) that contained
         21        a broad proscription against the improper use or disclosure of any of Magic Leap’s
         22        confidential and proprietary information during or after his employment. After leaving
         23        Magic Leap in August 2016, Mr. Xu spent approximately six months considering his
         24        next venture. In or about early 2017, he and others acting in concert with him in the
         25        People’s Republic of China formed Nreal. According to a video interview of Mr. Xu
         26        available at the following link: <https://www.youtube.com/watch?v=rcPB4POYkpc>,
         27        he admits that Nreal quickly developed a prototype of lightweight, ergonomically
         28        designed, mixed reality glasses for use with smart phones and other devices that are
  COOLEY LLP
ATTORNEYS AT LAW
                                                            1.                             COMPLAINT
                          Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 3 of 19



            1      strikingly similar to confidential Magic Leap designs and confidential and proprietary
            2      information to which he had access as an employee. Magic Leap alleges herein that the
            3      overall pace of Nreal’s development, the overall amount of resources (money and
            4      person hours) available to Nreal, and the resulting design, functions, features and
            5      components of the Nreal product, indicate that Mr. Xu wrongfully used and disclosed
            6      to Nreal and its collaborators the confidential and proprietary information to which he
            7      obtained access as a former Magic Leap employee.
            8      II.     THE PARTIES
            9              4.    Plaintiff Magic Leap, Inc. (“Magic Leap” or “Company”) is a Delaware
         10        corporation with a principal place of business in Plantation, Florida. Magic Leap was
         11        founded, in stealth mode, in 2010. Over the ensuing years, Magic Leap has raised in
         12        excess of $1 billion in investment capital. Much of that capital has been used in its
         13        extensive research and development efforts in solving the daunting technical challenges
         14        posed by spatial computing products, technology and content.
         15                5.    Defendant Chi Xu (“Mr. Xu”) is an individual who, on information and
         16        belief, is residing in Beijing, China. Mr. Xu formerly worked for Magic Leap in its
         17        Sunnyvale, California facilities from July 27, 2015 until August 15, 2016.
         18                6.    Defendant Hangzhou Tairuo Technology Co., Ltd., doing business as
         19        Nreal (“Nreal”), is, on information and belief, a business entity conducting business
         20        from a location at Unit 6, Unit 1, Building 2, Zhonghang Plaza Number 43, North Third
         21        Ring Road, Beijing, Haidian, China. On information and belief, Nreal was founded in
         22        or about early 2017.
         23        III.    JURISDICTION AND VENUE
         24                7.    The Court has federal subject matter jurisdiction over this matter pursuant
         25        to 28 U.S.C. § 1332 because there is complete diversity of citizenship among the parties
         26        and the amount in controversy exceeds $75,000.
         27                8.    Venue is proper in this judicial district because Mr. Xu’s contractual
         28        obligations and legal duties, and breaches thereof, giving rise to this action occurred
  COOLEY LLP
ATTORNEYS AT LAW
                                                             2.                              COMPLAINT
                         Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 4 of 19



            1      within this judicial district. In addition, a substantial part of the events giving rise to
            2      the claims alleged herein occurred in this judicial district.       And pursuant to the
            3      Proprietary Information and Inventions Agreement (“PIIA”), Mr. Xu expressly
            4      consented to personal jurisdiction and venue in this Court for any lawsuit relating to
            5      that agreement. Venue thus lies in the U.S. District Court for the Northern District of
            6      California pursuant to 28 U.S.C. § 1391(b), (c).
            7      IV.    INTRADISTRICT ASSIGNMENT
            8             9.    Pursuant to this Court’s Civil Local Rules 3-5(b) and 3-2(e), this action
            9      may be properly assigned to the San Jose Division because a substantial part of the
         10        events giving rise to the claims asserted herein occurred in Santa Clara County,
         11        California, and plaintiff Magic Leap has a place of business in Santa Clara County.
         12        V.     FACTUAL ALLEGATIONS
         13               10.   Mr. Xu entered into employment with Magic Leap on or about July 27,
         14        2015. In connection with his employment, Mr. Xu executed various employment
         15        agreements, including (without limitation) a Proprietary Information and Inventions
         16        Agreement (“PIIA”). A true and correct copy of the executed PIIA is attached hereto
         17        as Exhibit A and incorporated herein by reference as though set forth in full.
         18               11.   Section 2 of the PIIA contains a broad prohibition against the unauthorized
         19        use or disclosure of the defined confidential and proprietary information both during
         20        and after Mr. Xu’s employment. It reads, in part:
         21
                          I understand that “Confidential Information” means any Company proprietary
         22
                          information, technical data, trade secrets or know-how, including, but not limited
         23
                          to, research, business plans, product plans, products, services, customer lists and
         24
                          customers (including, but not limited to, customers of the Company on whom I
         25
                          called or with whom I became acquainted during the term of my Relationship
         26
                          with the Company), market research, works of original authorship, intellectual
         27
                          property (including, but not limited to, unpublished works and undisclosed
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                              3.                               COMPLAINT
                        Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 5 of 19



            1            patents), photographs, negatives, digital images, software, computer programs,
            2            ideas, developments, inventions (whether or not patentable), processes, formulas,
            3            technology, designs, drawings and engineering, hardware configuration
            4            information, forecasts, strategies, marketing, finances or other business
            5            information disclosed to me by the Company either directly or indirectly in
            6            writing, orally or by drawings or observation or inspection of parts or equipment.
            7            12.    During his tenure of employment with Magic Leap, Mr. Xu had access to
            8      much of Magic Leap’s Confidential Information spanning all phases of its research and
            9      development efforts, including such areas as software, hardware, product design, form
         10        factors and ergonomics, component sourcing and supply chains, vendors, componentry,
         11        bills of materials, unreleased products, and marketing.
         12              13.    Magic Leap has, since its founding, spent hundreds of millions of dollars
         13        in its research and development efforts. In the process, Magic Leap has generated and
         14        acquired an extensive body of Confidential Information about many aspects of spatial
         15        computing, which encompasses augmented, virtual, hybrid and mixed reality
         16        technology, platforms, products, content, and the challenges presented in developing
         17        spatial computing devices (which encompasses augmented, virtual and hybrid (or
         18        mixed) reality devices).
         19              14.    Magic Leap’s efforts in that regard have been to design, develop and
         20        ultimately commercialize spatial computing systems and products. Thus, the various
         21        engineering teams (for example, hardware, software, product design) work extensively
         22        with each other in furtherance of the overall Company development objectives. Spatial
         23        computing systems and products, in particular, require a complex interplay between
         24        software and hardware, form factors, content, and overall system and product design.
         25        For this reason, software engineers, specifically including Mr. Xu, had ongoing and
         26        frequent access to the other development teams outside of his own department when
         27        working at Magic Leap since system integration is one of the main challenges facing
         28        spatial computing technology development.
  COOLEY LLP
ATTORNEYS AT LAW
                                                            4.                              COMPLAINT
                        Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 6 of 19



            1            15.      In sum, Magic Leap has spent significant time, effort, and expense over
            2      many years to generate its Confidential Information. Magic Leap’s Confidential
            3      Information is not known to or readily ascertainable by the public.
            4            16.      Magic Leap is diligent in protecting its highly valuable Confidential
            5      Information from falling into unauthorized hands. Magic Leap requires its employees
            6      and contractors who have access to Confidential Information to agree to keep
            7      confidential and not use the information for anything other than Company purposes.
            8      Mr. Xu’s PIIA (Exhibit A hereto) is an example of the types of non-disclosure
            9      agreements Magic Leap puts in place. Magic Leap instructs and advises its employees
         10        about their confidentiality obligations in various manuals, policies and practices.
         11        Servers and systems that host Confidential Information are protected by industry
         12        standard measures. Access to Confidential Information is restricted to only those who
         13        have a reasonable basis to have access to such information.           Magic Leap takes
         14        appropriate steps to manage employee departures to protect its Confidential
         15        Information.     Visitors are subject to appropriate security screening and access
         16        limitations.
         17              17.      During the course of his employment, and specifically during 2015 and
         18        2016, Mr. Xu was aware that Magic Leap had produced multiple conceptual designs for
         19        spatial computing products (including, without limitation, glasses and peripherals).
         20        These designs represented a range of internal research and development efforts aimed
         21        at forming a pipeline of potential products for evaluation of market potential including,
         22        without limitation, prototype products and technologies that are not dissimilar (whether
         23        in whole or in component part) from the Nreal Light. The designs reflected various
         24        iterations and configurations of physical properties, ergonomic and technical feature
         25        sets, hardware architecture, software architecture, system architecture, results of trade
         26        studies, technology evaluations, aesthetics, device interoperability, supporting and
         27        accessory product concepts, and a range of implementations and use cases, all
         28        documented and curated under confidential internal code names. These conceptual
  COOLEY LLP
ATTORNEYS AT LAW
                                                             5.                              COMPLAINT
                        Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 7 of 19



            1      designs and plans were confidential and proprietary to Magic Leap (the “Confidential
            2      Designs”) and revealed Magic Leap’s product development plans and innovative work
            3      activities. Mr. Xu’s access to this information was governed by the terms of the PIIA.
            4            18.    During the course of his employment with Magic Leap, on information and
            5      belief, Mr. Xu made the decision to leave Magic Leap and move to China for the
            6      purpose of establishing with others a company that would compete with Magic Leap in
            7      the field of spatial computing and would leverage his knowledge of Magic Leap
            8      Confidential Information, including the Confidential Designs. During this time, Mr.
            9      Xu neglected his work duties at Magic Leap and participated in internal meetings not
         10        directly necessary to his assigned work. On information and belief, Mr. Xu engaged in
         11        this conduct to acquire additional Confidential Information, including the Confidential
         12        Designs, he could later use for the benefit of the competing company he planned to start
         13        and to the detriment of Magic Leap.
         14              19.    Mr. Xu ended his employment with Magic Leap on or about August 15,
         15        2016. On information and belief, Mr. Xu returned to China after ending his employment
         16        with Magic Leap in the late summer or fall of 2016. On information and belief, Mr. Xu
         17        promptly began efforts to obtain funding and support for the business he hoped to start.
         18              20.    During this time, Mr. Xu took actions to form Nreal to develop spatial
         19        computing products powered by smart phones and other devices (laptops, for instance).
         20        On information and belief, Mr. Xu used his knowledge of Magic Leap’s Confidential
         21        Information, including but not limited to the Confidential Designs, to make production
         22        and design decisions at Nreal and to guide the development of spatial computing
         23        products intended for sale.
         24              21.    By early 2019, Mr. Xu and Nreal had developed prototypes of their first
         25        generation product called Nreal Light. Mr. Xu and Nreal demonstrated the product at
         26        the January 2019 Consumer Electronics Show (“CES”) in Las Vegas. Per Mr. Xu’s
         27        public statements, Nreal was able to iterate the product seven times in two years, with
         28        a small development team (fewer than 20 in number), and facilitated by several rounds
  COOLEY LLP
ATTORNEYS AT LAW
                                                            6.                              COMPLAINT
                        Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 8 of 19



            1      of Chinese venture capital investment, much of it government backed.
            2            22.      The resulting product, as demonstrated at CES and on publicly available
            3      videos, bears a striking similarity to the Confidential Designs that Magic Leap had
            4      under development before and during the time that Mr. Xu worked at Magic Leap, but
            5      which were not ultimately commercialized or publicly released.          Whereas Nreal
            6      purported to develop its Nreal Light product in under two years, Magic Leap developed
            7      its technology after extensive investment of time (multiple years), money (hundreds of
            8      millions of dollars spent on research and development) and human resources (hundreds
            9      of engineers).
         10              23.      Mr. Xu derived a comprehensive understanding of all the necessary
         11        requirements and solutions that need to go into spatial computing products from his
         12        Magic Leap employment. On information and belief, unlike Magic Leap, Mr. Xu and
         13        Nreal avoided the extensive research and development, trial and error, and
         14        experimentation that was necessary for Magic Leap to develop its understanding of
         15        what worked, and what did not work, in developing spatial computing technology and
         16        products. On information and belief, Mr. Xu’s and Nreal’s fast development timeline,
         17        minimal resources, and design choices reflect their improper use, disclosure and
         18        knowledge of Magic Leap’s Confidential Information (including the Confidential
         19        Designs) protected under the PIAA.
         20              24.      In April 2019, Mr. Xu gave an interview that was recorded on video and is
         21        available at the following link: <https://www.youtube.com/watch?v=rcPB4POYkpc>.
         22        In the video, Xu discussed both his time employed at Magic Leap and the creation of
         23        Nreal and the Nreal Light spatial computing prototypes. During the interview, in sum
         24        and substance, Mr. Xu acknowledged the aforementioned acquisition of Confidential
         25        Information from Magic Leap and his use of that information in the development of the
         26        Nreal Light.
         27              25.      Specifically, Mr. Xu acknowledged his initial exposure to the field of
         28        spatial computing (which encompasses augmented, virtual, hybrid and mixed reality
  COOLEY LLP
ATTORNEYS AT LAW
                                                              7.                            COMPLAINT
                        Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 9 of 19



            1      technology) came through his employment at Magic Leap.
            2            26.    Mr. Xu acknowledged he came to understand the commercial viability of
            3      spatial computing (which encompasses augmented, virtual, hybrid and mixed reality
            4      technology) in 2015, during the time of his employment at Magic Leap. Mr. Xu stated,
            5      “After that, I am a true believer for AR, and I think it is definitely going to take a lot
            6      sooner than people expect it for this to take off, so I wanted to be part of that.”
            7            27.    Mr. Xu further acknowledged that he developed his understanding of the
            8      field of spatial computing (which encompasses augmented, virtual, hybrid and mixed
            9      reality technology) at Magic Leap. Mr. Xu stated, “I learned a lot from the people, from
         10        the whole company, and their vision as well.”
         11              28.    During the interview, the interviewer expressed astonishment at Mr. Xu’s
         12        entry onto the scene of spatial computing and development of the Nreal Light and
         13        inquired “how could you pull that off” in just over two years in contrast to Magic Leap,
         14        which has been working on this technology for a much longer period of time. Mr. Xu
         15        responded that this was “a complicated question to answer” while conceding that Magic
         16        Leap is a company with “great technology and great people” that is “truly driving the
         17        whole industry forward.”
         18              29.    Mr. Xu then provided his understanding and characterization of the
         19        product development strategy Magic Leap has been pursuing during and throughout the
         20        time of his employment at Magic Leap and continuing through the present. Mr. Xu
         21        acquired this understanding of Magic Leap’s business plans and product development
         22        strategy through his employment at Magic Leap and his receipt and use of Magic Leap’s
         23        Confidential Information. Specifically, Mr. Xu asserted his view that Magic Leap is
         24        “too ambitious” and “trying just a little bit too hard,” and he characterized Magic Leap’s
         25        product development strategy as follows: “in some way, they are trying to build
         26        something that can replace a cell phone in the first generation, which is kind of like
         27        mission impossible.” Mr. Xu continued with his characterization of Magic Leap’s
         28        product development strategy, saying “[t]hey are trying to bundle pretty much
  COOLEY LLP
ATTORNEYS AT LAW
                                                              8.                               COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 10 of 19



            1      everything in the [device] making that bigger and bigger.” While Mr. Xu attempted to
            2      differentiate the Nreal Lite from Magic Leap’s products currently on public sale, in
            3      reality, the Nreal Light incorporates and derives from the Confidential Designs and
            4      other Magic Leap Confidential Information protected by the PIIA.
            5            30.   Mr. Xu’s flattery belies his intention to shamelessly copy the business from
            6      which he gained intimate knowledge through his confidential relationship. Mr. Xu’s
            7      goal of appropriating Magic Leap’s reputation and image is manifested in his blatant
            8      copying of Magic Leap’s proprietary font in the Nreal logo:
            9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27        Mr. Xu’s misuse and exploitation of Magic Leap’s image and goodwill is further

         28        manifested in Nreal’s shameless use of whales in its demo experiences, compared to the
  COOLEY LLP
ATTORNEYS AT LAW
                                                            9.                              COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 11 of 19



            1      whales that Magic Leap has used in its marketing materials, website, and applications
            2      since 2014. Compare <https://www.youtube.com/watch?v=LM0T6hLH15k> (Magic
            3      Leap), and <https://www.youtube.com/watch?v=PyCoTzRzHxo> (Magic Leap), with
            4      the Nreal demo experience image, retweeted on Nreal’s Twitter feed, below:
            5
            6
            7
            8
            9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28        <https://twitter.com/nreal_MR> (Retweeting @DanaLo’s June 5, 2019 Tweet).
  COOLEY LLP
ATTORNEYS AT LAW
                                                          10.                             COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 12 of 19



            1      Mr. Xu and Nreal are not respectful admirers of Magic Leap, but instead show an intent
            2      to free ride on Magic Leap’s business, image, and Confidential Information.
            3            31.    With the above understanding of Magic Leap’s development plans and
            4      Confidential Designs, Mr. Xu continued by stating, “So, we are trying to come up with
            5      something smaller which would make our job actually easier.” Mr. Xu proceeded to
            6      discuss the design and functionality sacrifices necessary to produce a smaller device,
            7      sacrifices he perceived Magic Leap as unwilling to make in a commercially available
            8      product. Notwithstanding the lesser quality and functionality resulting from these
            9      design and functionality sacrifices, Mr. Xu explained, “We want to . . . do several things
         10        right at the very beginning . . . and then we can add more and more stuff on the list [in
         11        subsequent generations of the product].” Mr. Xu stated, “people might be okay with
         12        that in the first generation.”
         13              32.    Mr. Xu further acknowledged that he left Magic Leap with the purpose of
         14        developing a competing company and product. Specifically, Mr. Xu said, “Back then,
         15        I realized okay we have some advantage in China because if you look at the supply
         16        chain, the manufacturing capability, that’s something actually um the U.S. or the rest of
         17        the world don’t have.” He stated, “We can iterate so fast” and said, “I wanted to go
         18        back to leverage that.”
         19              33.    Notwithstanding these admissions concerning the timing of his decision to
         20        use his knowledge of Magic Leap’s Confidential Information (including the
         21        Confidential Designs) and pursue the development of a competing business in China,
         22        Mr. Xu then advanced a false narrative of the timeline of his evolution from Magic Leap
         23        employee to founder and CEO of a competing company based in China producing a
         24        product in competition with Magic Leap.          On information and belief, Mr. Xu
         25        manufactured this false timeline in an effort to conceal the fact that his product
         26        development plan and ultimate product design for the Nreal Light was based
         27        substantially and fundamentally on Confidential Information obtained during his period
         28        of employment at Magic Leap.
  COOLEY LLP
ATTORNEYS AT LAW
                                                             11.                              COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 13 of 19



            1            34.    Specifically, Mr. Xu claimed that after he left Magic Leap, in August 2016,
            2      he “took a break” and returned to China, in the middle of 2016, and then spent
            3      substantial time engaged in discussions about what to do next, even claiming that it did
            4      not occur to him that he was going to be the founder and CEO of his own company,
            5      before being encouraged to do so by individuals who became early investors in Nreal.
            6      By Mr. Xu’s own admission, the company started in early 2017.             Belying this
            7      supposedly rapid transition, Mr. Xu acknowledged that he had resided in the United
            8      States for nine years and did not have a network in China within the entrepreneur
            9      community or know how to find investors. Rather, Mr. Xu stated that all of his
         10        connections were in the United States. Nonetheless, Mr. Xu claimed he was able to
         11        obtain financial backing, perhaps as he claimed because investors were able to “see
         12        something in our eyes.” In reality, what Mr. Xu was able to offer potential investors
         13        was his knowledge and understanding of the Confidential Information (including the
         14        Confidential Designs) of Magic Leap, his former employer and principal competitor in
         15        the marketplace for spatial computing devices.
         16                                       CLAIMS FOR RELIEF
         17                                     FIRST CAUSE OF ACTION
         18                                        (Breach of Contract)
         19                                       (Against Defendant Xu)
         20              35.    Magic Leap realleges and reincorporates by reference the allegations set
         21        forth in paragraphs 1 through 34.
         22              36.    The PIIA is a valid and enforceable contract entered into between Magic
         23        Leap and Mr. Xu.
         24              37.    Magic Leap has performed all promises, covenants and conditions required
         25        to be performed on its part under the PIIA.
         26              38.    Under the terms of the PIIA, Mr. Xu agreed, among others things, as
         27        follows: “I agree at all times during the term of my employment (my ‘Relationship with
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                            12.                             COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 14 of 19



            1      the Company’) and thereafter to hold in strictest confidence, and not to use except for
            2      the benefit of the Company or to disclose to any third party without written
            3      authorization of the Board of Directors of the Company, any Confidential Information
            4      of the Company.” (Exhibit A, Section 2(a)) (emphasis in original).
            5            39.    Section 2 of the PIIA defines Confidential Information to include: “any
            6      Company proprietary information, technical data, trade secrets or know-how, including,
            7      but not limited to, research, business plans, product plans, products, services, customer
            8      lists and customers (including, but not limited to, customers of the Company on whom
            9      I called or with whom I became acquainted during the term of my Relationship with the
         10        Company), market research, works of original authorship, intellectual property
         11        (including, but not limited to, unpublished works and undisclosed patents),
         12        photographs, negatives, digital images, software, computer programs, ideas,
         13        developments, inventions (whether or not patentable), processes, formulas, technology,
         14        designs, drawings and engineering, hardware configuration information, forecasts,
         15        strategies, marketing, finances or other business information disclosed to me by the
         16        Company either directly or indirectly in writing, orally or by drawings or observation
         17        or inspection of parts or equipment.” (Id.)
         18              40.    Mr. Xu breached the PIIA through his unauthorized use of Magic Leap’s
         19        Confidential Information in starting Nreal as a business and in creating and promoting
         20        Nreal and Nreal Light products.
         21              41.    As a result of Mr. Xu’s breach, Magic Leap has been injured in an amount
         22        to be determined.
         23              42.    Magic Leap will suffer irreparable injury as a result of the actions,
         24        practices and conduct of Mr. Xu in breach of the PIIA until and unless he is enjoined
         25        by the Court.
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                            13.                              COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 15 of 19



            1                                SECOND CAUSE OF ACTION
            2                                  (Interference with Contract)
            3                                   (Against Defendant Nreal)
            4            43.   Magic Leap realleges and reincorporates by reference the allegations set
            5      forth in paragraphs 1 through 42.
            6            44.   The PIIA is a valid contract between Magic Leap and Mr. Xu.
            7            45.   Nreal, on its own behalf and through its agents, had knowledge of the PIIA
            8      and Mr. Xu’s obligations to Magic Leap under that contract.
            9            46.   Nreal, on its own behalf or through it agents, undertook intentional actions
         10        aimed at inducing Mr. Xu to breach the PIIA, or otherwise disrupt Mr. Xu’s
         11        performance of his obligations under the PIIA.
         12              47.   As a result of the conduct of Nreal, including the acts of its agents, Mr. Xu
         13        breached the PIIA.
         14              48.   As a result of Nreal’s actions, including the actions and conduct of its
         15        agents acting on Nreal’s behalf, Mr. Xu breached his obligations under the PIIA
         16        resulting in damage to Magic Leap in an amount to be determined.
         17              49.   Pursuant to California Civil Code section 3294, Nrreal’s conduct was
         18        fraudulent, malicious, and oppressive, and therefore constitutes the basis for punitive
         19        damages.
         20                                    THIRD CAUSE OF ACTION
         21                                        (Constructive Fraud)
         22                                      (Against All Defendants)
         23              50.   Magic Leap realleges and reincorporates by reference the allegations set
         24        forth in paragraphs 1 through 49.
         25              51.   As a result of the contractual relationship as evidenced by the PIIA, Mr.
         26        Xu gained the confidence of Magic Leap, thereby creating a relationship of confidence
         27        that extended beyond the time of Mr. Xu’s employment by Magic Leap. Nreal knew or
         28        should have known of Mr. Xu’s relationship of confidence with Magic Leap.
  COOLEY LLP
ATTORNEYS AT LAW
                                                            14.                              COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 16 of 19



            1            52.    Mr. Xu breached that confidence by failing to disclose that he was assisting
            2      and enabling his company, Nreal and others, to violate Magic Leap’s exclusive rights
            3      to its Confidential Information and the technological innovations (disclosed and
            4      undisclosed) that Mr. Xu assigned to Magic Leap pursuant to the PIIA.
            5            53.    In particular, despite his promises under the PIIA, including his promise to
            6      continue to protect the confidences of Magic Leap into the future, Mr. Xu failed to
            7      disclose that he (1) intended to and did in fact form and establish a directly competing
            8      company founded to develop and exploit Confidential Information, including the
            9      Confidential Designs; (2) created a social media presence and brand promoting Nreal;
         10        (3) entered into funding agreements with investors for the purpose of funding his new
         11        company; and (4) promoted the Nreal Light as a lawfully designed product.
         12              54.    Magic Leap relied on Mr. Xu’s breach of confidence to its detriment. Had
         13        Mr. Xu disclosed his omissions with respect to the formation of his business and the
         14        object of his business, Magic Leap would have acted differently. It would have taken
         15        faster action to communicate its rights to Mr. Xu, and to communicate its rights to those
         16        investing in Mr. Xu’s business and actions in violation of Magic Leap’s rights.
         17              55.    As a result of Mr. Xu’s and Nreal’s actions, Magic Leap was damaged, and
         18        Mr. Xu and Nreal were unjustly enriched by the benefits, proceeds and value obtained
         19        through their wrongful acts. In addition to other damages that have not yet been
         20        calculated, Magic Leap was denied the benefits of the development and potential public
         21        release of its Confidential Designs, among other things.
         22              56.    Defendants are jointly and severally liable for the unlawful conduct alleged
         23        herein because they aided and abetted each other, or in the alternative, conspired to
         24        commit such wrongful conduct.
         25              57.    Pursuant to California Civil Code section 3294, Defendants’ conduct was
         26        fraudulent, malicious, and oppressive, and therefore constitutes the basis for punitive
         27        damages.
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                            15.                              COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 17 of 19



            1                                 FOURTH CAUSE OF ACTION
            2         (Unfair Competition in Violation of California Business & Professions Code
                                                Section 17200, et seq.)
            3
                                                 (Against All Defendants)
            4
            5            58.    Magic Leap realleges and reincorporates by reference the allegations set
            6      forth in paragraphs 1 through 57.
            7            59.    As set forth in Paragraphs 35-57 above, Mr. Xu, assisted by Nreal and
            8      others, constructively defrauded Magic Leap by failing to disclose that he had built a
            9      business based on false premises, false representations to the public, and unlawful
         10        reliance on Magic Leap Confidential Information.
         11              60.    The foregoing conduct constituted unlawful, unfair, and fraudulent
         12        business acts or practices in violation of California Business & Professions Code section
         13        17200, et seq.
         14              61.    As a result of Defendants’ actions, Magic Leap was damaged, and
         15        Defendants were unjustly enriched with the proceeds of their wrongdoing.
         16                                       PRAYER FOR RELIEF
         17           WHEREFORE, Magic Leap prays for judgment against Defendants, and each of
         18        them, as follows:
         19              A. For compensatory damages;
         20              B. For disgorgement of any proceeds obtained by wrongful act;
         21              C. For constructive trust;
         22              D. For an accounting;
         23              E. For interest to the extent permitted by law;
         24              F. For an award of exemplary and punitive damages;
         25              G. For injunctive relief; and
         26              H. For such other and further relief as the Court may deem proper.
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                            16.                              COMPLAINT
                       Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 18 of 19



            1      Dated: June 17, 2019               COOLEY LLP
                                                      MICHAEL G. RHODES (116127)
            2                                         MARK F. LAMBERT (197410)
                                                      BRANDON V. STRACENER (314032)
            3
            4
            5                                             /s/ Michael G. Rhodes
                                                      Michael G. Rhodes (116127)
            6                                         Attorneys for Plaintiff
                                                      MAGIC LEAP, INC
            7
            8
            9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                        17.                         COMPLAINT
                         Case 5:19-cv-03445-SVK Document 1 Filed 06/17/19 Page 19 of 19



            1                                 DEMAND FOR JURY TRIAL
            2
                           Plaintiff Magic Leap hereby demands a jury trial pursuant to Rule 38 of the
            3
                   Federal Rules of Civil Procedure.
            4
            5      Dated: June 17, 2019                  COOLEY LLP
                                                         MICHAEL G. RHODES (116127)
            6                                            MARK F. LAMBERT (197410)
                                                         BRANDON V. STRACENER (314032)
            7
            8
                                                            /s/ Michael G. Rhodes
            9                                            Michael G. Rhodes (116127)
         10                                              Attorneys for Plaintiff
                                                         MAGIC LEAP, INC
         11
         12
         13
         14
                   205854336
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                                                           18.                          COMPLAINT
